Case 1:19-cv-00119-GNS-HBB Document 92 Filed 11/25/20 Page 1 of 5 PageID #: 411




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:19-CV-00119-GNS-HBB


 JOSIAH HAMERNICK                                                                     PLAINTIFF


 VS.


 DANIELS et al                                                                    RESPONDENT


                                  MEMORANDUM OPINION
                                      AND ORDER
                                         BACKGROUND

        Before the Court is Plaintiff Josiah Hamernick’s motion for leave to amend the complaint

 (DN 85). Defendants Donyale Daniels and Exel, Inc. have responded in opposition (DN 88), and

 Hamernick has replied (DN 89).

        Hamernick brings this action for personal injury arising from a vehicular accident (DN 2).

 On June 26, 2017 he was operating a motorcycle in Barren County when he was involved in a

 collision with a tractor trailer operated by Daniels and owned by Exel (Id. at PageID 40). He seeks

 to amend his complaint to add a claim for punitive damages, alleging that the Defendants’

 “negligent acts or omissions exhibited wanton or reckless disregard for the lives, safety, or

 property of others, including the Plaintiff” (DN 85-1 PageID 377). He also seeks to add a cause

 of action for spoliation of evidence (Id. at PageID 381-83).

        Defendants oppose the motion on the ground that both proposed amendments would be

 futile (DN 88). They cite several cases holding that “garden-variety” motor vehicle negligence
Case 1:19-cv-00119-GNS-HBB Document 92 Filed 11/25/20 Page 2 of 5 PageID #: 412




 does not rise to the level of “wanton or reckless disregard” (Id. at PageID 392-94).1 Defendants

 contend that discovery in the case has not revealed any factual basis upon which a claim for

 punitive damages could survive a motion to dismiss (Id. at PageID 394). As to the spoliation

 claim, Defendants state that while spoliation of evidence may, in appropriate circumstances, give

 rise to a missing evidence inference instruction, there is no independent cause of action under

 either federal or Kentucky state law for spoliation of evidence (Id. at PageID 394-96).2

         Hamernick responds that he need only demonstrate that, taking the facts he has alleged as

 true, he has set forth a claim that could survive a motion to dismiss rather than a motion for

 summary judgment (DN 89 PageID 398). Here, he contends, he has alleged sufficient facts to give

 rise to claim for punitive damages (Id. at PageID 400). He apparently concedes the Defendants’

 argument on his claim for spoliation, as he makes no mention of it in his response.

                                                DISCUSSION

         Pursuant to FED. R. CIV. P. 15(a)(2), leave to amend a complaint shall be freely granted

 “when justice so requires.” In light of this liberal view, “[a] motion to amend a complaint should

 be denied if the amendment is sought in bad faith, for dilatory purposes, results in undue delay or

 prejudice to the opposing party, or would be futile.” Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir.

 2010). According to Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000),



 1   Citing Faith v. Warsame, No. 3:18-CV-323-CRS, 2019 U.S. Dist. LEXIS 49912 (W.D. Ky. March 25, 2019);
     Kinney v. Butcher, 131 S.W.3d 357 (Ky. Ct. App. 2004); Horn v. Hancock, 700 S.W.2d 419 (Ky. Ct. App. 1985);
     Shields v. Goins, 426 S.W.2d 139 (Ky. Ct. App. 1967); M.T. v. Saum, 3 F.Supp.3d 617 (W.D. Ky. 2014); Turner.
     v. Werner Enters., 442 F.Supp.2d 384 (E.D. Ky. 2006); Estate of Embry v. GEO Transp. Of Ind., Inc., 478
     F.Supp.2d 914 (E.D. Ky. 2007); Spaulding v. Tate, No. 3:11-18-DCR, 2012 U.S. Dist. LEXIS 125669 (E.D. Ky.
     Sept. 5, 2012); Holman v. Beauchamp, 08-384-KSF, 2009 U.S. Dist. LEXIS 73994 (E.D. Ky. Aug. 19, 2009);
     Oaks v. Wiley Sanders Truck Lines, No. 07-45-KSF, 2008 U.S. Dist. LEXIS 56448 (E.D. Ky. July 22, 2008);
     Gordon v. Turner, No. 13-136-DLB-CJS, 2016 U.S. Dist. LEXIS 84317 (E.D. Ky. June 29, 2016).

 2   Citing R.C. Olmstead, Inc. v. CU Interface, LLC, 657 F.Supp.2d 878 (N.D. Ohio 2009); Estate of Romain v. City
     of Grosse Pointe Farms, No. 14-12289, 2015 U.S. Dist. LEXIS 33919 (E.D. Mich. Mar. 18, 2015; James v. U.S.
     Airways, Inc., 375 F.Supp.2d 1352 (M.D. Fla. 2005); Monsanto Co. v. Reed, 950 S.W.2d 811 (Ky. 1997); Faith
     v. Warsame, No. 3:18-CV-323-CRS, 2019 U.S. Dist. LEXIS 49912 (W.D. Ky. Mar. 26, 2019).

                                                            2
Case 1:19-cv-00119-GNS-HBB Document 92 Filed 11/25/20 Page 3 of 5 PageID #: 413




 “[a] proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion

 to dismiss.” In order to survive a motion to dismiss, “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

 556 U.S. 662, 677 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

 claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.” Id. Further, a

 district court must “(1) view the complaint in the light most favorable to the plaintiff and (2) take

 all well pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d

 478, 488 (6th Cir. 2009). But the court “need not accept bare assertions of legal conclusions.” Id.

 at 488.

           In opposition to the motion to amend the complaint, the Defendants argue that the facts in

 the case do not support the claims Plaintiff seeks to assert (DN 88 PageID 394). However, the

 scope of inquiry for purposes of determining whether amendment of a complaint is futile is

 confined to an examination of the allegations set forth in the proposed amended complaint. “The

 test for futility . . . does not depend on whether the proposed amendment could potentially be

 dismissed on a motion for summary judgment; instead, a proposed amendment is futile only if it

 could not withstand a Rule 12(b)(6) motion dismiss.” Rose, 203 F.3d at 421.

           In Kentucky “punitive damages are available where a plaintiff proves by ‘clear and

 convincing evidence,’ that the defendant acted with gross negligence, i.e., ‘negligence [which] was

 accompanied by wanton or reckless disregard for the lives and safety of others.’” Faith v.

 Warsame, No. 3:18-CV-323-CRS, 2019 U.S. Dist. LEXIS 49912, at * 3-4 (W.D. Ky. March 25,

 2019) (quoting Gibson v. Fuel Transp., Inc., 410 S.W.3d 56, 59 (Ky. 2013)); see also KY. REV.

 STAT. § 411.184(2) ([P]laintiff shall recover punitive damages only upon proving by clear and



                                                        3
Case 1:19-cv-00119-GNS-HBB Document 92 Filed 11/25/20 Page 4 of 5 PageID #: 414




 convincing evidence, that the defendant from whom such damages are sought acted toward the

 plaintiff with oppression, fraud or malice.”). “Under Kentucky law, punitive damages are reserved

 for conduct that truly constitutes gross negligence.” Southard v. Belanger, 966 F.Supp.2d 727,

 740 (W.D. Ky. 2013).

         Hamernick identifies several allegations in the proposed amended complaint which he

 contends could support a finding of gross negligence. These include that Defendant Daniels drove

 while under the influence of medication, which rendered her incapable of safely operating a motor

 vehicle,3 operating a motor vehicle with impaired hearing,4 operating a motor vehicle while her

 alertness was impaired5 and driving in excess of the maximum allowable hours,6 all in violation

 of federal regulations (DN 89 PageID 400). Several instances of misconduct can support a claim

 for punitive damages. Southard, 966 F.Supp.2d at 740. Operating a vehicle while impaired can

 also support a claim for punitive damages. See M.T. v. Saum, 3 F.Supp.3d 617, 624 (W.D. Ky.

 2014). While it is true that “Kentucky courts have largely disallowed punitive damages as a matter

 of law in cases involving vehicle accidents,” Id., at this point Hamernick has plead sufficient facts

 in the proposed amended complaint to survive a motion to dismiss, and, as such, the amendment

 to add a claim for punitive damages would not be futile.

         The same is not true, however, as to Hamernick’s proposed claim for spoliation of

 evidence. Kentucky law does not recognize an independent cause of action for spoliation of

 evidence. Monsanto Co. v. Reed, 950 S.W.2d 811, 815 (Ky. 1997); see also Faith, 2019 U.S. Dist.

 LEXIS 49912 at *6 (“Kentucky does not recognize an independent tort based on spoliation of

 evidence, instead choosing ‘to remedy the matter through evidentiary rules and “missing evidence”



 3   DN 35-1 at p. 3, ¶ 13(e), referencing 49 C.F.R. § 392.4.
 4   Id. at ¶ 13(c), referencing 49 C.F.R. § 391.41.
 5   Id. at ¶ 13(d), referencing 49 C.F.R. § 392.3.
 6   Id. at ¶ 13(f), referencing 49 C.F.R. § 395.4.

                                                                4
Case 1:19-cv-00119-GNS-HBB Document 92 Filed 11/25/20 Page 5 of 5 PageID #: 415




 instructions.’”); Clark v. Teamsters Local Union 651, No. 5:17-273-DCR, 2017 U.S. Dist. LEXIS

 205447, at *17 (W.D. Ky. Dec. 13, 2017) (“While a claim of destruction of relevant materials may

 certainly give rise to a jury instruction regarding spoliation of evidence, it does not constitute a

 fee-standing claim on its own right.”).

                                           CONCLUSION

        WHEREFORE, Plaintiff’s motion to amend the complaint (DN 85) is GRANTED IN

 PART and DENIED IN PART. Amendment of the complaint to add a claim for punitive damages

 is GRANTED. Amendment of the complaint to add a claim for spoliation of evidence is

 DENIED. Plaintiff is directed to tender a modified amended complaint, which will be deemed of

 record upon filing.




                                                                       November 25, 2020
        Copies:         Counsel of Record




                                                      5
